REJOINDER
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 17 and 22, directed to the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 19 and 21 are directed to distinct species from the allowable product claim, and have NOT been rejoined. Therefore, claims 19 and 21 are cancelled as being directed toward an invention withdrawn from consideration.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement as set forth in the Office action mailed on 04/11/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Nicholas Peters on May 20, 2021.
The application has been amended as follows: 
Claim 1 is amended to: 
—A bipolar electrical device, comprising: an outer shaft defining a lumen extending along a central axis, a proximal end and a distal end opposite the proximal end, wherein the distal end forms a cutting window open to the lumen; an inner shaft rotatably disposed within the lumen of the outer shaft about the central axis, the inner shaft defining a distal portion forming a cutting tip; wherein the cutting tip and the cutting window combine to define a cutting implement; and first and second electrically isolated electrode surfaces formed at the cutting implement; an irrigation channel extending parallel to the outer shaft, the irrigation channel terminating in at least one outlet port proximally spaced from the cutting window and located on an outer surface of the outer shaft.—
Claim 2 is amended to: 
—The device of claim 1, wherein the outer shaft serves as a first electrode body defining the first electrically isolated electrode surface.—
Claim 3 is amended to: 
—The device of claim 2, further comprising a second electrode body connected to the outer shaft and defining the second electrically isolated electrode surface.—
Claim 5 is amended to: 
—The device of claim 4, wherein at least a portion of the cutting window is free of the electrical insulator such that the at least a portion of the cutting window defines at least a portion of the first electrode surface.—
Claim 13 is amended to: 
—The device of claim 12, wherein the hole formed in the outer shaft is aligned with the hole formed through the thickness of the electrical insulator.—
Claim 15 is amended to: 
—The device of claim 14, wherein the hole formed in the outer shaft, the hole formed through the thickness of the electrical insulator and the hole formed through the thickness of the insulating layer are aligned.—
Claim 17 is amended to: 
—The device of claim 8, further comprising an electrical insulator applied to the outer shaft, and a second electrode body connected to the outer shaft and defining the second electrode surface, wherein the at least one outlet port includes a hole formed through a thickness of the outer shaft, and the at least one outlet port opens to the irrigation channel, and further wherein the irrigation channel is defined between an outer surface of the electrical insulator and an inner surface of the second electrode body.—
Claim 19 is cancelled.
Claim 21 is cancelled.
Claim 22 is amended to: 
—The device of claim 1, further comprising an electrical insulator applied over the outer shaft, and further wherein the irrigation channel is defined by an inner surface of the electrical insulator and the outer surface of the outer shaft.—
Claim 25 is amended to: 
—The device of claim 24, wherein the device comprises a single outlet port and a single irrigation channel.—
Reasons for Allowance
Claims 1-15, 17, and 22-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, during the search of the prior arts, Edwards et al., (US 2014/0100567; hereinafter Edwards) and Davison, (US 2004/0153057) were found to be pertinent to the claimed invention. In view of Applicant’s arguments filed June 16, 2021, it is Examiner’s position that Edwards and Davison fail to disclose, teach, or suggest the claimed invention. 
Specifically, Edwards discloses (Figure 9) a bipolar electrical device, comprising: an outer shaft (10) defining a lumen extending along a central axis, a proximal end and a distal end opposite the proximal end, wherein the distal end forms a cutting window (40) open to the lumen; an inner shaft (9) rotatably disposed within the lumen of the outer shaft (10) about the central axis, the inner shaft (9) defining a distal portion forming a cutting tip (30); wherein the cutting tip (30) and the cutting window (40) combine to define a cutting implement ([0051], as seen in generic embodiment shown in Figures 3-5); and first and second electrically isolated electrode surfaces (10A and 10B) formed at the cutting implement ([0065]); and an irrigation channel (20) extending parallel to the outer shaft (10), ([0049]). Edwards fails to disclose that the irrigation channel terminates in at least one outlet port proximally spaced from the cutting window and located on the outer surface of the outer shaft. While Davison teaches an electrosurgical resection device having a plurality of fluid delivery ports located radially around the resection unit, with at least one fluid delivery port (1430) which may be proximally spaced from the resection unit on the outer surface of the device ([0281]), Applicant’s argument that it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the single radial fluid delivery port of Edwards into a plurality of delivery ports around the cutting Therefore, independent claim 1 is allowable. Claims 2-15, 17, and 22-26 are allowable as being dependent on an allowable claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013.  The examiner can normally be reached on Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 

/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        



/EUN HWA KIM/Primary Examiner, Art Unit 3794